                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

TERRY PITCHFORD                                                                     PETITIONER

V.                                                                             NO. 4:18CV2-MPM
PELICIA HALL and
ATTORNEY GENERAL JIM HOOD                                                         RESPONDENTS


                                MEMORANDUM AND ORDER

       Before the Court are Petitioner Terry Pitchford’s motions (1) for leave to file ex parte and

under seal a motion for investigative assistance; (2) Petitioner’s motion for investigative

assistance; and (3) a motion to grant the motions for assistance as unopposed. Also before the

Court is Respondents’ motion for additional time within which to file a response to Petitioner’s

motions.

                                                 I
                                         Ex Parte Request

       Petitioner requests that the Court allow him to proceed ex parte and under seal on a request

for investigative services. See Doc. #41.

       Funding requests for expert and investigative services in death-eligible cases are governed

by 18 U.S.C. § 3599, which presumes that the request will be publicly filed. See 18 U.S.C. §

3599(f). This Court has twice previously denied Petitioner’s attempts to proceed ex parte on a

request for investigative services, while directing Petitioner to publicly file his motion for

consideration of the merits of the funding requests. Doc. #12, 17. In what the Court considers a

querulous disregard for its prior rulings, Petitioner again seeks to persuade the Court that he should

be allowed to proceed ex parte and under seal in his request for services rather than submit a

publicly-filed motion. Having reviewed Petitioner’s newest submission, the Court finds that his
substantive motion for funding does not contain any more sensitive, protected information than

that which is included in the filed petition and its accompanying exhibits. The Court also finds

that counsel’s repeated efforts to seek to file for investigative assistance ex parte after receiving

instructions from the Court are not indicative of zealous representation, but rather, are unnecessary

and ineffective efforts that waste judicial resources and public funds. Therefore, the motion to

proceed ex parte will be denied, and the Court will consider the merits of the motion as publicly

filed.

                                                II
                                 Applicable Standard for Funding

         This Court may authorize funds for investigative or expert services upon a showing that

the services are “reasonably necessary” for a petitioner’s representation. 18 U.S.C. § 3599(f). The

Supreme Court has recently held:

         To be clear, a funding applicant must not be expected to prove that he will be able
         to win relief if given the services he seeks. But the “reasonably necessary” test
         requires an assessment of the likely utility of the services requested, and § 3599(f)
         cannot be read to guarantee that an applicant will have enough money to turn over
         every stone.

Ayestas v. Davis, 138 S. Ct. 1080, 1094 (2018). Therefore, in considering whether services are

reasonably necessary, courts are “to consider the potential merit of the claims that the applicant

wants to pursue, the likelihood that the services will generate useful and admissible evidence, and

the prospect that the applicant will be able to clear any procedural hurdles standing in the way.”

Id.

                                                III
                          Petitioner’s Request for Investigative Funding

A. Fact Investigator

         Petitioner seeks to engage a fact investigator to investigate numerous federal habeas claims
                                                  2
of ineffective assistance of counsel, claims of juror bias and misconduct, claims regarding the

credibility of witnesses and investigating officers, and the possibility that key fact witnesses may

have information relevant to this case. He asks the Court to authorize fees in the amount of

$12,750, plus expenses, for the services of New Orleans capital defense investigator Albert

Grandoit.

       Many of the claims Petitioner seeks to present in his habeas petition have not been raised

in prior proceedings. It is possible that the Supreme Court rulings in Martinez and Trevino might

allow Petitioner to overcome any procedural default that might otherwise prevent consideration of

these claims. See Martinez v. Ryan, 566 U.S. 1 (2012); Trevino v. Thaler, 133 S. Ct. 1911 (2013).

However, Petitioner has been appointed two habeas counsel in this case, and counsel have been

permitted to claim compensation for services furnished by two additional associate attorneys. See

Doc. #5. The Court has regularly authorized out-of-state counsel to travel to Mississippi to

interview witnesses and conduct meetings with their client. See Docs. #10, #28, #30, #32, #35,

#39, #50. Therefore, while the Court finds that some professional investigative services might be

reasonably necessary, given the extensive meetings and interviews that have taken place to date,

along with counsel’s ongoing ability to conduct interviews while visiting Petitioner and his family

members, it cannot find that such reasonably necessary future services would approach, much less

exceed, the statutory cap. The Court will, therefore, authorize only a portion of the funding

request.

B. Mitigation Investigator

       Next, Petitioner seeks to engage the services of a mitigation expert who would help to

uncover and develop mitigating evidence that should have been presented at the penalty phase of

his capital trial, noting that counsel’s preliminary investigation has revealed a family history of
                                                 3
sexual, physical, and emotional abuse, neglect, mental illness, and intellectual disability. He

claims that the issue of counsel’s failure to present mitigating evidence was only nominally

presented in State-court proceedings, and that multiple witnesses still need to be located and

interviewed over multiple sessions “to break down barriers with family members to uncover []

highly sensitive information.” Doc. #42 at 16. Petitioner requests that the Court authorize $17,000

in fees, plus reasonable expenses, to secure the services of mitigation specialist Lela Hubbard.

         The Court finds that it does not appear reasonably necessary to engage the separate services

of a mitigation specialist. Counsel already has a relationship with Petitioner and his family

members, and counsel can interview family members and obtain the necessary information to

determine whether a constitutional claim exists.1 Additionally, counsel for Petitioner concedes

that this claim was presented during State-court proceedings. Because this claim was presented

and adjudicated on its merits in State court, Petitioner must overcome 28 U.S.C. § 2254(d) on the

record before the State court before he can introduce new evidence in these proceedings. See

Cullen v. Pinholster, 563 U.S 170, 185 (2011). Accordingly, the Court does not find it reasonably

necessary to authorizes funds for the services of a mitigation investigator.

C. Expert Services of Trauma Psychologist

         Petitioner requests that he be allowed to engage the services of clinical psychologist, Dr.

Barbara Hamm. He requests authorization of $10,800, plus reasonable expenses, which will allow

Dr. Hamm to interview Petitioner and his family members, consult with counsel, review relevant

records, and prepare a report. Petitioner maintains that these services are necessary, as neither trial




1
  The Court otherwise notes that it is authorizing the services of a psychologist, who will also conduct interviews
with Petitioner and his family members. See part III.C., infra. Certainly, the psychologist will review records and
conduct interviews that will reveal potentially mitigating information about Petitioner’s family dynamics.
                                                            4
nor post-conviction counsel engaged reasonably competent mental health experts to explore the

allegedly apparent issues with his competency and mental health.         Because it is “possible that

investigation might enable [] [P]etitioner to carry [the] burden” of satisfying the Martinez/Trevino

standard, the Court finds that some funding should be allotted for this purpose. See Ayestas, 138

S. Ct. at 1094.

                                              IV
                                   Presumptive Statutory Cap

       Petitioner has requested that this Court authorize funds that exceed the $7,500

presumptive limit placed on investigative and expert services. While Petitioner argues that the

statutory cap is outdated and/or should be disregarded in this particular case, Congress has not

changed the statute’s cap, and it must guide the Court’s decision. The Court does not enjoy its

role of having to be the auditor of accounts, but it recognizes its obligation to allocate federal

treasury funds in good faith. To that end, the Court finds Petitioner’s requests excessive. It

does, however, find that some authorization of funds is reasonably necessary for expert and fact

investigation services, and that due to the potentially unusual duration of such services in this

case, payment in excess of the statutory cap should be certified in order to allow expert services

along with some fact investigation services.

                                                 V
                                             Conclusion

       For the reasons set forth herein, it is ORDERED:

       Petitioner’s motion for leave to file ex parte and under seal [41] is DENIED. The Clerk

is DIRECTED to lift the ex parte restriction on the motion;

       Petitioner’s motion for investigative assistance [42] and expert assistance is GRANTED

IN PART AND DENIED IN PART, in that Petitioner is authorized a total of $15,000 for these
                                                  5
services, subject to final approval from the Chief Judge of the United States Court of Appeals for

the Fifth Circuit. All other funding requests are DENIED;

       Petitioner’s motion to grant previously-filed motions as unopposed [44] and Respondents’

motion for an extension of time [45] are DENIED; and

       The Clerk of Court shall forward this Order to the Chief Judge of the United States Court

of Appeals for the Fifth Circuit for his consideration.

       THIS 26th day of November, 2018.

                                              /s/ Michael P. Mills
                                              UNITED STATES DISTRICT JUDGE




                                                  6
